Title: From Benjamin Franklin to Jonathan Shipley, 19 August 1771
From: Franklin, Benjamin
To: Shipley, Jonathan


My Lord,
London, Augt. 19. 1771.
By the Southampton Coach, I have sent your Lordship the Book of State Trials, which would have been sent sooner but that I hoped to send the Northumberland Book with it. I have search’d and enquir’d among my Friends for that Book, and cannot find it. I suppose I have lent it, and do not yet recollect to whom.

I din’d on Sunday last at Sir John Pringle’s with Messrs. Banks and Solander, and learnt some farther particulars. The People of Otahitee (Georges Island) are civilized in a great degree, and live under a regular feudal Government, a supreme Lord or King, Barons holding Districts under him, but with Power of making War on each other: Farmholders under the Barons; and an Order of Working People Servants to the Farmholders. They believe a supreme God, and inferior Gods, all Spirits, with a celestial Government similar to their own. They have some Ceremonies of Adoration, but seldom used. They erect Temples for their Gods; but they are small and stuck up on a Pole in the Fields, partly to honour the Gods, and partly for their Convenience to lodge in when they happen to come down among Men: a little Temple being, they say, as commodious for a Spirit as a large one. Their Morals are very imperfect, as they do not reckon Chastity among the Virtues, nor Theft among the Vices. They have Honours and Distinctions belonging to different Ranks, but these are paid to a Father no longer when he has a Son born, they are afterwards paid only to that Son; and this keeps some from marrying who are unwilling to lose their Rank, and occasions others to kill their Children that they may resume it. They had no Idea of Kissing with the Lips, it was quite a Novelty to them, tho’ they lik’d it when they were taught it. Their affectionate and respectful Salutation is bringing their Noses near each other’s Mouths and snuffing up one another’s Breath. Their Account of the Creation is, that the Great Spirit first begot the Waters, then he begot the Earth and threw it, a great Mass, into the Waters; then not liking to see it all in one place, and a great Part of the Waters without any of it, he fastned a strong Cord to it, and drew it so swiftly through the  Waters that many of the loose Parts broke off from it and remain in the Sea, being the Islands they are acquainted with. They believe the great Mass is still in being somewhere, tho’ they know not where; and they ask’d our People if they did not come from it. They have a considerable Knowledge of the Stars, sail by them, and make Voyages of three Months westward among the Islands. Notwithstanding all the Advantages our People could show we had from our Arts, &c. they were of Opinion after much Consideration that their Condition was preferable to ours.
The Inhabitants of New Zealand were found to be a brave and sensible People, and seem’d to have a fine Country. The Inhabitants of New Holland seem’d to our People a stupid Race, for they would accept none of our Presents. Whatever we gave them, they would look at a while, then lay it down and walk away. Finding 4 Children in a Hut on one Part of the Coast, and seeing some People at a distance who were shy and would not be spoke with, we adorn’d the Children with Ribbands and Beads, and left with them a Number of little Trinkets and some useful Things; then retiring to a Distance, gave Opportunity to the People to fetch away their Children, supposing the Gifts might conciliate them: But coming afterwards to the Hut, we found all we had left, the Finery we had put upon the Children among the Rest. We call this Stupidity. But if we were dispos’d to compliment them, we might say, Behold a Nation of Philosophers! such as him whom we celebrate for saying as he went thro’ a Fair, How many things there are in the World that I don’t want!
Please to present my best Respects to good Mrs. Shipley. Her kind Letter has reliev’d me from an Uneasiness I was under lest by some Sottise or other in my long hasty scrawl I might have given Offence. My Love to all the young Ladies accompanies the sincere and great Esteem and Respect with which I am, My Lord,  Your Lordship’s most obedient and most humble Servant
B Franklin
Our Journey is postpon’d to Saturday next.
